PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Thomas Locher, et al.
Application No. 16/131,194
Filing Date: September 14, 2018
Attorney Docket No. 200027-058300
For: METHOD AND COMPUTING DEVICE FOR COMMISSIONING AN INDUSTRIAL AUTOMATION CONTROL SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:
:
:




This is a decision on the petition under 37 CFR 1.182, filed July 8, 2022, to expedite consideration of the concurrently filed petition under 37 CFR 1.55(f), to accept a delayed submission of a certified copy of the foreign application. 

The petition under 37 CFR 1.182 is granted, to the extent that the petition fee of $420 has been received.   

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of Luxembourg patent Application 
No. LU100440 received on June 13, 2022.

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given in the petition; however, the Office will mail all future correspondence solely to the address of record.    

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


cc: 	Alexander J. Kim
	Greenberg Traurig, LLP
	90 S. 7th St., Suite 3500
	Minneapolis, MN  55402